Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Acknowledgement is made of the amendment filed on 12/10/2021, in which: 
Claims 1-6 and 8-10 are currently amended,
Claims 7 and 11-15 are cancelled, and 
Claims 16-33 are newly presented.  
Claims 1-6, 8-10, and 16-33 are currently pending and an Office action on the merits follows.
Election/Restrictions

Newly submitted claims 17-24 and 26-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed invention was directed to process between an user equipment and a network entity which performed a registration process with mirroring steps.  The corresponding apparatus with components to perform the registration process was also claimed.  Newly submitted claims 17-21 and 26-30 are directed to a method and apparatus (AMF) with components to perform the corresponding method which have divergent subject matter from the originally claimed invention.  Also newly submitted claims 22-24 and 31-33 are directed to a method and apparatus (NF) with components to perform the corresponding method which have divergent subject matter from the method and apparatus (UE) of the originally claimed invention.  In both instances they may require a different field of search that the originally claimed invention and prior art applicable to one invention may not be likely to be applicable to the newly claimed inventions.  For example, the UE and network entity of the originally claimed invention do not perform the steps of “transmitting, to a network function (NF) a request message for updating a number of UEs registered with the first S-NSSAI; receiving, from the NF, a response message including information indicating whether the maximum .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 17-24 and 26-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-10, 16, and 25 have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-10, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub No.: US 2021/0029628 A1 (herein “Kim”), and further in view of Pub. No.: US 2022/0038897 A1 (herein “Liu”).

Claims 1 and 6
A method, performed by a user equipment (UE), in a wireless communication system, the method comprising: 
(see Kim [0113], [0160], [0305], and Fig. 10, note PDU session establishment request with NSSAI);
receiving, from the AMF, a first registration response message based on the first registration request message including the requested NSSAI (see Kim [0226], [0305]-[0307], Fig. 10, note reject the PDU Session establishment request due to insufficient resources based on congestion control); 
identifying at least one of an allowed NSSAI or a rejected NSSAI with a reject cause included in the first registration response message, wherein the reject cause indicates a maximum number of UEs per network slice has been reached (see Kim [0226], [0305]-[0307], Fig. 10,] note the PDU Session Establishment Reject message for congestion control sent with a back-off timer and a reject cause value included indicating insufficient resources); 
in case that the UE identifies a first single NSSAI (S-NSSAI) included in the rejected NSSAI with the reject cause from the first registration response message, starting a back-off timer for the first S-NSSAI (see Kim [0226], [0305]-[0307], Fig. 10,] note the PDU Session Establishment Reject message for congestion control sent with a back-off timer and a reject cause value included indicating insufficient resources); and 
removing the first S-NSSAI from the rejected NSSAI when the back-off timer is expired (see Kim [0286], [0305]-[0307] note can transmit the PDU session establishment request message after the back-off timer expires).
Kim fails to teach the first registration request message including information related to support of a rejected NSSAI and the first registration response message including information related to support of a rejected NSSAI.  Liu teaches an initial registration request includes mandatory NAS protocol IEs and optional NAS protocol IEs including the 5G MM capability, etc (see Liu Fig. 10, [0087]-[0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include the recited teaching of Liu.  Such a modification would improve Kim by improving protection for control plane messages (see Liu [0003], [0065]) 
Claim(s) 6 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2 
Consider claim 2, Kim as modified by Liu teaches wherein the information related to support of the rejected NSSAI is included in a 5G mobility management capability information of the first registration request message (see Liu [0092], note 5G MM capability IE).

Claims 3 and 8
Consider claim 3, Kim as modified by Liu teaches wherein the first registration response message includes a back-off timer value (see Kim [0305] note the PDU Session Establishment Reject message for congestion control sent with a back-off timer), 
wherein the back-off timer for the first S-NSSAI is operating with the back-off timer value (see Kim [0305], note the PDU Session Establishment Reject message for congestion control sent with a back-off timer and the S-NSSAI together), and
wherein the UE does not transmit a second registration request message including the first S-NSSAI while the back-off timer for the first S-NSSAI is operating (see Kim [0307] note the UE does not make the same PDU session establishment request of the S-NSSAI until the back-off time expires).
Claim(s) 8 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4 and 9
Consider claim 4, Kim as modified by Liu teaches further comprising determining not to perform a second registration request for a slice corresponding to the first S-NSSAI until the back-off timer expires (see Kim [0307] note the UE does not make the same PDU session establishment request of the S-NSSAI until the back-off time expires). 
Claim(s) 9 is/are rejected for at least the same reason(s) set forth in claim 4.




Claims 5 and 10
Consider claim 5, Kim as modified by Liu teaches further comprising starting a registration request for a slice corresponding to the first S-NSSAI in case that the back-off timer expires (see Kim [0027], [0229], [0307], [0032], [0333] note the UE may initiate NAS signaling after the back-off timer expires). 
Claim(s) 10 is/are rejected for at least the same reason(s) set forth in claim 5.

Claims 16 and 25
Consider claim 16, Kim as modified by Liu teaches further comprising wherein the allowed NSSAI comprises at least one of a second S-NSSAI included in the requested NSSAI or a subscribed s-NSSAI marked as default (see Kim[0288] while the back-off timer is applied for S-NSSAI #A, the UE is unable to transmit the PDU session establishment message by include S-NSSAI #A but is able to transmit the PDU session establishment by include allowed S-NSSAI #B).
Claim(s) 25 is/are rejected for at least the same reason(s) set forth in claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193.  The examiner can normally be reached on M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647